Esta es una acción para recobrar el valor de 25 barriles de tocino que se alegaba era el resto de un lote de 116 barri-*945les vendidos por la demandada al demandante. La deman-dada negó la venta y alegó qne había vendido 316 barriles de tocino a Armour & Co. y la reventa por Armour & Co. al demandante de 116 barriles y sn entrega. La demanda fné desestimada levantándose varios errores por el demandante: qne la corte erró al declarar sin lugar la demanda, en no fallar qne la demandada tenía el deber de entregar los 116 barriles de tocino al demandante, en no decidir qne existía un contrato de compraventa entre las partes, en qne faltaban. 10 barriles por entregar y finalmente en qne la prneba no sostenía la sentencia.
Hubo prneba oral para demostrar una venta consumada y una entrega interpretativa a Armour & Co. antes de ce-rrarse el trato con Stebbins; que la demandada permitió qne el tocino continuara en sn almacén pendiente de distri-bución a riesgo del comprador y sin responsabilidad para el vendedor.
Considerando todas las circunstancias, no encontró el Tribunal Supremo tal manifiesto error en la apreciación de la prueba referente a la entrega qne justifique una revoca-ción de la sentencia apelada, la cual se confirmó.
El Juez Asociado Se. Hutchisou, emitió la opinión del tribunal.